Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 1 of 10 PAGEID #: 1469



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KENDRA M. BALSLEY,

                       Plaintiff,
       v.                                           Civil Action 2:20-cv-5620
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff Kendra M. Balsley brings this action under 42 U.S.C. § 405(g), seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying her

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

It is RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors (Doc. 13)

and AFFIRM the Commissioner’s decision.

I.     BACKGROUND

       Plaintiff filed her applications for DIB and SSI on November 8, 2017, alleging that she was

disabled beginning October 22, 2014. (Tr. 510–17). After her applications were denied initially

and on reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on November

21, 2019, before issuing a decision denying Plaintiff’s applications on January 7, 2020. (Tr. 41–

78, 19–39). The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

final for purposes of judicial review. (Tr. 1–7).

       Plaintiff filed this action on October 28, 2020 (Doc. 1), and the Commissioner filed the

administrative record on February 22, 2021 (Doc. 10). Shortly thereafter, Plaintiff filed her
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 2 of 10 PAGEID #: 1470




Statement of Errors (Doc. 13), and the Commissioner filed his Opposition (Doc. 17). Because

Plaintiff did not file a reply and the time for doing so has passed, the matter is ripe for review.

    A.         Relevant Hearing Testimony

   Plaintiff’s statement of errors concerns only her narcolepsy. Accordingly, the Undersigned

limits her discussion of the record to the same. The ALJ summarized Plaintiff’s testimony and

submitted statements:

      [Plaintiff] alleges that her ability to work is limited due to morphea, rheumatoid
      arthritis, narcolepsy, irritable bowel syndrome, asthma, and sleep apnea. [Plaintiff]
      reported that she is 5’6” and weighs 230 pounds (Ex. 3E/2). At the hearing, [she]
      testified that two main issues keep her from working, they are her narcolepsy and
      rheumatoid arthritis. [Plaintiff] testified that she has brain fog, sleepiness, and
      tiredness from her narcolepsy. She stated she was diagnosed with narcolepsy in
      2013. The [Plaintiff] testified that she gets frustrated from her narcolepsy as she is
      unable to focus and has a hard time remembering things. She stated she is allowed
      to drive and does not fall asleep at the wheel. She testified that she takes medication
      which helps with her brain fog. Without her medication, she stated she could not
      function. As for her rheumatoid arthritis, [Plaintiff] testified that she has it in every
      joint in her body. Her hands and feet hurt her the most. She takes a medication that
      does help her. She stated that between her narcolepsy and rheumatoid arthritis she
      has a really hard time getting up in the morning and has to set several alarms to get
      up.

(Tr. 27–28).

    B.         Relevant Medical History

    The ALJ summarized Plaintiff’s medical records pertaining to her narcolepsy as follows:

         [Plaintiff] also has narcolepsy without cataplexy. She treated with the Department
         of Sleep Medicine at OSU Wexner Medical Center (Ex. 1F).

         At a follow up in April 2015, [Plaintiff] reported that she was doing very well on
         Nuvigil. She was maintaining better alertness (Ex. 1F/3). She indicated that she did
         not really take naps (Ex. 1F/4). At that time her body mass index (BMI) was 43.47.
         Her exam was unremarkable. It was noted that she was doing fine on her medication
         if she was getting adequate sleep. She was to follow up in six months (Ex. 1F/5).

         At her next follow up in February 2016, [Plaintiff] reported that she was doing well.
         She was maintaining alertness on Nuvigil without side effects. She rarely took naps
         (Ex. 1F/6). Her BMI was 43.73 and her exam was unremarkable. It was noted she
         was doing well. She was to continue her current medication and follow up in six

                                                  2
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 3 of 10 PAGEID #: 1471




          months (Ex. 1F/8). She was doing well again at her next follow up in August 2016
          (Ex. 1F/9). In February 2017, [Plaintiff] reported being more stressed after getting
          a new house recently, as such she was more tired (Ex. 1F/12). Her BMI was 42.13
          and the rest of her exam was unremarkable. She was to continue with Nuvigil. She
          was to be tested for obstructive sleep apnea (Ex. 1F/14). She was found to have
          moderate obstructive sleep apnea and was titrated to a CPAP (Ex. 1F/15). In June
          2017, [Plaintiff] reported benefit and control of her sleep apnea symptoms on CPAP
          (Ex. 1F/17). In March 2019, she again reported benefit and control of her sleep
          apnea symptoms with CPAP use (Ex. 10F/20). In October 2019, she was continued
          on Nuvigil (Ex. 10F/5).

          In June 2016, [Plaintiff] established care with a primary care provider at PrimeCare
          of Southeastern Ohio. She reported several conditions including rheumatoid
          arthritis with positive rheumatoid factor, involving an unspecified cite, migraines,
          chronic left shoulder pain, narcolepsy, bilateral carpal tunnel syndrome, and
          chronic left shoulder pain, among others (Ex. 2F/34). At that time her exam was
          unremarkable except for some tenderness to the right of the umbilicus, over the
          bicipital tendon, and over the left pectoral muscle (Ex. 2F/37-38). She was referred
          for physical therapy. She was to start wearing braces for her carpal tunnel (Ex.
          2F/39). At a follow up later that month, the [Plaintiff]’s exam was unremarkable.
          It was noted that she should continue using braces for her stable carpal tunnel (Ex.
          2F/32).

(Tr. 29).

     C.       The ALJ’s Decision

     The ALJ found that Plaintiff met the insured status requirement through December 31, 2018,

and that she had not engaged in substantial gainful employment since October 22, 2014, the alleged

onset date of disability. (Tr. 25). The ALJ also determined that Plaintiff has the following severe

impairments: inflammatory arthritis; carpal tunnel syndrome; a sleep-related breathing disorder; a

disorder of the nervous system; obesity; migraines; dysfunction of a major joint, the right hip;

depression; and anxiety.       (Id).   Plaintiff does not have an impairment or combination of

impairments that meets or medically equals a listed impairment. (Id).

          The ALJ assessed Plaintiff’s residual functional capacity (“RFC”) as follows:

          After careful consideration of the entire record, the undersigned finds that
          [Plaintiff] has the residual functional capacity to perform light work as defined in
          20 CFR 404.1567(b) and 416.967(b) except she can frequently handle and finger

                                                   3
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 4 of 10 PAGEID #: 1472




         bilaterally. She should avoid concentrated exposure to extreme heat defined as
         greater than 80 degrees Fahrenheit. She should avoid concentrated exposure to
         fumes, odors, dusts, gases, and poor ventilation. She should never be exposed to
         hazardous machinery and unprotected heights. She is limited to simple and routine
         tasks, with no fast-paced production requirements.

 (Tr. 27).

         As for the allegations about the intensity, persistence, and limiting effects of Plaintiff’s

symptoms, the ALJ found that they were inconsistent with the record. (Tr. 28). “The record does

not support the alleged loss of functioning to the extent alleged. After considering the evidence of

record, the assessed RFC incorporates Plaintiff’s limitations that are supported by the evidence.”

(Id.).

         The ALJ determined that Plaintiff is unable to perform her past relevant work as a fast-

food worker, cashier, and manager of fast-food services. (Tr. 32–33). Relying on the vocational

expert’s testimony, the ALJ further determined that given her age, education, work experience,

and RFC, there are jobs which exist in significant numbers in the national economy that Plaintiff

could perform, such as an electrical accessories assembler, an assembler of small products, and a

production assembler. (Tr. 33–34). The ALJ found that the Plaintiff had not been under a

disability, as defined in the Social Security Act, from October 22, 2014, through the date of his

decision. (Tr. 34).

II.      STANDARD OF REVIEW

         The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers



                                                  4
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 5 of 10 PAGEID #: 1473




v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       The Commissioner’s findings of fact must also be based upon the record as a whole. Harris

v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To this end, the Court must “take into account

whatever in the record fairly detracts from [the] weight” of the Commissioner’s decision. Rhodes

v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL 4881574, at *2 (S.D. Ohio Aug. 17, 2015).

III.   DISCUSSION

       In her sole assignment of error, Plaintiff argues the ALJ failed to consider all the medical

evidence and, specifically, failed to classify her narcolepsy as a medically determinable

impairment. (Doc. 13 at 6–9). As a result, Plaintiff says, the ALJ failed to account for her

narcolepsy in crafting her RFC. (Id.). The Commissioner responds: “The ALJ reasonably

considered the evidence of Plaintiff’s impairments, including evidence regarding her narcolepsy

without cataplexy impairment, in finding that Plaintiff had the RFC to perform a reduced range of

light work . . . .” (Doc. 17 at 4). The Commissioner further argues that any error in the ALJ’s

failure to explicitly classify the Plaintiff’s narcolepsy is harmless because the ALJ properly

considered this impairment in assessing the RFC. (Id. at 11). Ultimately, the Undersigned

concludes that the ALJ did not err in his consideration of Plaintiff’s narcolepsy without cataplexy,

and substantial evidence supports Plaintiff’s RFC.

       1. Step Two

       At step two, the ALJ must consider whether Plaintiff’s alleged impairments constitute

“medically determinable” impairments. See 20 C.F.R. §§ 416.920(a)(4)(ii); 404.1520(a)(4)(ii). A

medically determinable impairment “must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory diagnostic



                                                 5
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 6 of 10 PAGEID #: 1474




techniques[,]” and “must be established by objective medical evidence from an acceptable medical

source.” 20 C.F.R. § 404.1521. Additionally, to be classified as “medically determinable” an

impairment must meet the durational requirement, meaning, “it must have lasted or must be

expected to last for a continuous period of at least 12 months.” 20 C.F.R. § 404.1509. “If an

alleged impairment is not medically determinable, an ALJ need not consider that impairment in

assessing the RFC.” Jones v. Comm’r of Soc. Sec., No. 3:15-cv-00428, 2017 WL 540923, at *6

(S.D. Ohio Feb. 10, 2017).

       The finding of at least one severe impairment at step two is merely a threshold inquiry, the

satisfaction of which prompts a full investigation into the limitations and restrictions imposed by

all the individual’s impairments. Fisk v. Astrue, 253 F. App’x 580, 583 (6th Cir. 2007). “And

when an ALJ considers all of a claimant’s impairments in the remaining steps of the disability

determination, an ALJ’s failure to find additional severe impairments at step two ‘[does] not

constitute reversible error.’” Id. (quoting Maziarz v. Sec’y of Health and Human Servs., 837 F.2d

240, 244 (6th Cir. 1987)); accord Smith v. Comm’r of Soc. Sec., No. 2:20-cv-1511, 2021 WL

972444, at *10 (S.D. Ohio Mar. 16, 2021) (finding no error despite ALJ’s failure to designate

plaintiff’s neuropathy as a medically determinable or severe impairment where the ALJ discussed

plaintiff’s neuropathy and considered its impact on plaintiff’s ability to work).

       In such a situation, the ultimate inquiry is whether substantial evidence supports the RFC

fashioned by the ALJ. Berry v. Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio

June 18, 2010). A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the

physical and mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342

F. App’x 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). An RFC is an

“administrative finding,” and the final responsibility for determining an individual’s RFC is



                                                 6
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 7 of 10 PAGEID #: 1475




reserved to the Commissioner. SSR 96-5p, 1996 WL 374183, at * 1–2 (July 2, 1996). The Circuit

has explained that “the ALJ is charged with the responsibility of determining the RFC based on her

evaluation of the medical and non-medical evidence.” Rudd v. Comm’r of Soc. Sec., 531 F. App’x

719, 728 (6th Cir. 2013).

       2. Plaintiff’s Narcolepsy

       Plaintiff correctly notes that the ALJ did not explicitly designate her narcolepsy without

cataplexy as a severe impairment, a non-severe impairment, or a non-medically determinable

impairment. (Doc. 13 at 6 (citing Tr. 25)). Yet, the ALJ expressly considered that impairment

and its effect on her ability to work.

       First the ALJ noted a moderate limitation in Plaintiff’s concentration, due in part to her

own testimony regarding “issues with concentration due to her narcolepsy.” (Tr. 26). Then, when

making his RFC determination, the ALJ acknowledged Plaintiff’s testimony that: narcolepsy

limited her ability to work; she considered it one of the “two main issues” that kept her from

working; it caused her “brain fog, sleepiness, and tiredness;” frustrated her; affected her focus and

memory; and she took medication to “help with her brain fog[,]” without which “she could not

function.” (Tr. 27–28 (summarizing Plaintiff’s testimony from hearing)).

       The ALJ also took notice of Plaintiff’s medical records related to her narcolepsy without

cataplexy, beginning with her 2014 diagnosis and treatment at the Department of Sleep Medicine

at OSU Wexner Medical Center. (Tr. 29 (citing Tr. 651 (“[Balsley] has narcolepsy without

cataplexy. . . . [S]he is doing better on [N]uvigil. She feels more alert.”))). The ALJ also

summarized the medical records for several follow-up appointments. In April 2015, Plaintiff

reported to her physician that she was doing well on her narcolepsy medication if she was getting

adequate sleep and was maintaining better alertness. (Tr. 29 (citing Tr. 653, 654 (“Balsley says



                                                 7
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 8 of 10 PAGEID #: 1476




she is doing fairly well on [N]uvigil. She is maintaining better alertness.))). In February 2016,

Plaintiff was maintaining alertness on her medication without side effects and continued to report

doing well. (Tr. 29 (citing Tr. 656 (“Balsley says she is doing well. She is maintaining alertness

on [N]uvigil without side effects.”))). In February 2017, she reported increased stress and tiredness

after getting a new house and was continued on her medication. (Tr. 29 (citing Tr. 662 (“Balsley

says she is doing ok. She is more tired and has more restless sleep. She has increased stress as

well. . . . [Patient] having more stress recently after getting a new house. Since then [patient] is

more tired.”))). And in October 2019, Plaintiff was continued on her medication. (Tr. 29 (citing

Tr. 1073 (“She will continue on Nuvigil 150mg every morning upon waking.”))).

       To the extent that Plaintiff identifies additional treatment notes related to her narcolepsy in

the record, none reveal different information. (Doc. 13 at 7–8 (citing Tr. 761, 1254, 1262, 1265,

1269, 1283)). Rather, they merely reiterate that Plaintiff: had a diagnosis of narcolepsy without

cataplexy (Tr. 761, 1254, 1262, 1265, 1269, 1283); was regularly continued on her prescription

for Nuvigil (Tr. 761, 1254, 1262, 1265, 1269, 1283); and complained of tiredness and restless sleep

(Tr. 761). In short, Plaintiff has identified no record of importance that the ALJ failed to address.

       Ultimately, regardless of whether the ALJ explicitly designated her narcolepsy without

cataplexy as a medically determinable or severe impairment, the ALJ considered the impairment

when assessing the medical evidence and deciding how her impairments impacted her ability to

work. And that is all the ALJ is required to do.

       Additionally, courts have determined that when the RFC analysis considers all of plaintiff’s

impairments, a failure to categorize a particular impairment as severe or non-severe is harmless.

King v. Comm'r of Soc. Sec., No. 2:15-CV-2225, 2016 WL 3437379, at *4 (S.D. Ohio June 22,

2016), report and recommendation adopted, No. 2:15-CV-2225, 2016 WL 3689898 (S.D. Ohio



                                                   8
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 9 of 10 PAGEID #: 1477




July 12, 2016). Courts can and should engage in the harmless-error analysis, especially when the

Commissioner makes the argument, as he has here. (Doc. 17 at 11); see, e.g., Kobetic v. Comm’r

of Soc. Sec., 114 F. App’x 171, 173 (6th Cir. 2004) (“When ‘remand would be an idle and useless

formality,’ courts are not required to ‘convert judicial review of agency action into a ping-pong

game.’” (quoting Nat’l Labor Relations Bd. v. Wyman-Gordon Co., 394 U.S. 759, 766 n.6 (1969));

id. (citing Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (“No principle of administrative

law or common sense requires us to remand a case in quest of a perfect opinion unless there is

reason to believe that remand might lead to a different result.”)). So, to the extent the ALJ failed

to explicitly classify Plaintiff’s narcolepsy as a severe, a non-severe, or a non-medically

determinable impairment, any such error was harmless. Plaintiff has not shown that the ALJ failed

to consider her narcolepsy’s impact on her ability to work; she has failed to show reversible error.

       At base, Plaintiff wishes “the ALJ had interpreted the evidence differently.” Glasgow v.

Comm’r of Soc. Sec., No. 2:15-CV-1831, 2016 WL 2935666, at *7 (S.D. Ohio May 20, 2016),

report and recommendation adopted, No. 2:15-CV-01831, 2016 WL 4486936 (S.D. Ohio Aug.

26, 2016), aff’d, 690 F. App’x 385 (6th Cir. 2017). But the law prohibits the Court from

reweighing the evidence and substituting its judgment for that of the ALJ. See Reynolds v. Comm’r

of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (citing Youghiogheny & Ohio Coal Co. v.

Webb, 49 F.3d 244, 246 (6th Cir. 1995) (“This court reviews the entire administrative record, but

does not reconsider facts, re-weigh the evidence, resolve conflicts in evidence, decide questions of

credibility, or substitute its judgment for that of the ALJ.”)). In sum, because the ALJ expressly

considered Plaintiff’s narcolepsy and its impact on her ability to work, the ALJ’s RFC finding is

supported by substantial evidence.

IV.    CONCLUSION



                                                 9
Case: 2:20-cv-05620-MHW-KAJ Doc #: 18 Filed: 08/19/21 Page: 10 of 10 PAGEID #: 1478




        Based on the foregoing, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

 Statement of Errors (Doc. 13) and AFFIRM the Commissioner’s decision.

 V.     PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A District Judge of this Court shall make a de novo determination

 of those portions of the Report or specific proposed findings or recommendations to which

 objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

 modify, in whole or in part, the findings or recommendations made herein, may receive further

 evidence, or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have a District Judge review the Report and

 Recommendation de novo, and also operates as a waiver of the right to appeal the decision of the

 District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



Date: August 19, 2021                           /s/ Kimberly A. Jolson
                                                KIMBERLY A. JOLSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                   10
